Per Curiam. —
It is enacted by the Act of the 20th of March, 1810, see. 11, that “the appellant shall not be permitted to produce as evidence in Court, any books, papers, or documents which he shall have withheld from the arbitrators.” To bring the case within the Act, the paper must *425;bave been in the power of the appellant when called for before the arbitrators, and voluntarily withheld by him. The evidence which was offered to the Court on this subject is placed on the record, and it appears to us that the indenture was not voluntarily withheld by the defendant. On the contrary, it had been mislaid, and was searched for by the defendant after he had been called upon to produce it; but it could not be found until after the award was made. It is the opinion of the Court, therefore, that it ought to have been admitted in evidence, and that the judgment should be reversed and a venire facias de novo awarded.
Judgment reversed, and a venire facias de novo awarded.